PER CURIAM.
Alvin Leon Anderson, Jr., appeals an order denying his motions for relief filed on the authority of rule 3.800 and 3.850, Florida Rules of Criminal Procedure. We affirm the denial of relief, but remand this cause for correction of the scoresheet which erroneously lists the offense as home invasion robbery with a firearm rather than attempted home invasion robbery with a firearm; further, the score-sheet is to be corrected so that charges dropped by the State are not included thereon.
AFFIRMED, but REMANDED with instructions.
VAN NORTWICK, CLARK, and OSTERHAUS, JJ., concur.